Moyer, C.J.,
dissenting. I respectfully dissent from Part II of the majority’s opinion because I believe it contradicts the clear intent of the General Assembly and overrules recent, well-reasoned decisions of this court recognizing that intent. In cases preceding 1980, this court held that provisions barring the stacking of uninsured and underinsured coverages violated public policy and were thus unenforceable. Grange Mut Cas. Co. v. Volkmann (1978), 54 Ohio St.2d 58, 8 O.O.3d 70, 374 N.E.2d 1258; Curran v. State Auto. Mut. Ins. Co. (1971), 25 Ohio St.2d 33, 54 O.O.2d 166, 266 N.E.2d 566. In 1980, the General Assembly enacted what is now R.C. 3937.18(G), which provides:
“Any automobile liability or motor vehicle liability policy of insurance * * * may include terms and conditions that preclude stacking of [uninsured and underinsured] coverages.”
This court correctly and unanimously interpreted this statute as a legislative countermand of Volkmann and Curran. Karahin v. State Auto. Mut. Ins. Co. (1984), 10 Ohio St.3d 163, 10 OBR 497, 462 N.E.2d 403. In Karahin, Dues v. Hodge (1988), 36 Ohio St.3d 46, 521 N.E.2d 789, and most recently in Hower v. Motorists Mut. Ins. Co. (1992), 65 Ohio St.3d 442, 605 N.E.2d 15, we held that such clauses were enforceable when clear, conspicuous, and unambiguous.
*512Now, a majority of this court holds that such clauses are unenforceable to preclude “interfamily” stacking of coverages in separate policies. The action of the majority defies not only logic and sound jurisprudence but also, more importantly, the General Assembly.
The majority no longer supports the reasoning of Dues because it is concerned that insurers are taking advantage of insureds who purchase insurance policies without knowing the import of the antistacking language they contain. Yet, the very purpose of the standard we enunciated in paragraph one of the syllabus of Dues, that these provisions must be “unambiguous,” “clear,” and “conspicuous,” was to ensure that those who purchased policies did understand the import of the antistacking language. The majority even admits that the language in the Motorists policies satisfies the Dues test. Although the majority properly holds that appellant may not stack coverages in this case, it does not adequately explain why Dues does not protect all insureds. Even in an interfamily situation, the policy language cannot simultaneously be clear, unambiguous, and conspicuous on one hand, but on the other be so confusing that insureds do not understand its import.
The majority further asserts that Dues “broadly contravened the line of cases which was developing prior to the enactment of R.C. 3937.18(E), now 3937.18(G), in 1980.” This is simply not so. Rather, the General Assembly in enacting R.C. 3937.18(E) countermanded those cases. Karabin and Dues merely recognized that fact.
The distinction is pivotal. When the General Assembly enacts a valid, constitutional law that reverses or alters law that this court has announced, this court is bound to follow that law. To do otherwise violates the fundamental principle of separation of powers.
The majority admits that the enactment of R.C. 3937.18(G) was a “response” to our pre-1980 cases holding antistacking provisions unenforceable. It further admits that this court, in Karabin, supra, a unanimous decision, recognized this statute to be a declaration permitting antistacking provisions. The majority then concludes, however, that R.C. 3937.18(G) is somehow ambiguous and in need of judicial construction. Specifically, the majority contends that the words “any * * * liability policy” are “unclear” and “not clarified anywhere in the statute.” What is there to clarify? The word “any” is defined as: “concerning a being or thing of the sort named, without limitation as to which, and thus constructively of every one of them, since every one may in turn be taken as a representative * * *.” (Emphasis added.) 1 Oxford English Dictionary (2 Ed.1989) 539. Nevertheless, the majority finds “any * * * liability policy” to be ambiguous and uses this perceived ambiguity to conclude that the phrase refers, not to any liability policy without restriction, but only to those liability policies held within a *513single family. In creating this distinction, the majority’s muse outshines even that of appellant’s counsel, who never argued or briefed it at any stage in this ;proceeding. Furthermore, we rejected a similar distinction, between interpolicy and intrapolicy stacking, in Karabin. There is likewise scant justification for the majority’s distinction between interfamily and intrafamily stacking.
By its tortured reading of R.C. 3937.18(G) and its resurrection of reasoning similar to that rejected in Karabin, the majority “breathe[s] renewed life” into the pre-1980 cases that held antistacking clauses unenforceable. In resuscitating these cases, however, the majority reads the statute partially out of existence. R.C. 3937.18(G) traveled through two committees, the House of Representatives, the Senate, and across the Governor’s desk before it became law. It should take more than a simple majority of the members of this court to unmake it.
In addition to the disrespect that the majority shows for stare decisis, its rulings violate an even more fundamental tenet of our system of government— that of separation of powers.
The framers of the federal Constitution well understood the importance of the separation of powers. The issue was a central concern in the constitutional debates, and received significant attention in The Federalist Papers. James Madison, according to one commentator, advocated the independence of each branch of government as a counterpoise against any one branch imposing its will on that of the others. White, Philosophy, The Federalist, and the Constitution (1987) 161.
Madison’s own words confirm this view: “The accumulation of all powers legislative, executive, and judiciary in the same hands, whether of one, a few, or many, and whether hereditary, self-appointed, or elective, may justly be pronounced the very definition of tyranny.” The Federalist (1788), No. 47. And further, “[i]n framing a government which is to be administered by men over men, the great difficulty lies in this: you must first enable the government to control the governed; and in the next place, oblige it to control itself.” The Federalist (1788), No. 51.
Maintaining separation of powers concerned Alexander Hamilton as well. He wrote in The Federalist (1787), No. 9, “[t]he regular distribution of power into distinct departments; the introduction of legislative balances and checks * * * are means, and powerful means, by which the excellences of republican government may be retained and its imperfections lessened or avoided.” In The Federalist (1788), No. 71, Hamilton wrote, “[t]he same rule, which teaches the propriety of a partition between the various branches of power, teaches us likewise that this partition ought to be so contrived as to render the one independent of the other.”
*514The Supreme Court of the United States has emphasized the necessity of maintaining separation of powers. It has stated that it is “essential to the successful working of this system” to prevent the encroachment of one branch upon the powers of another. Kilboum v. Thompson (1881), 103 U.S. 168, 191, 26 L.Ed. 377, 387. In Myers v. United States (1926), 272 U.S. 52, 47 S.Ct. 21, 71 L.Ed. 160, Justice Brandéis, in dissent, wrote that although friction between the branches of government is inevitable, this friction has the salutary effect of precluding any one branch from exercising arbitrary power over any other. Id. at 293, 47 S.Ct. at 85, 71 L.Ed. at 242-243 (Brandeis, J., dissenting). And Justice Sutherland stated the following in Humphrey’s Exr. v. United States (1935), 295 U.S. 602, 629-630, 55 S.Ct. 869, 874, 79 L.Ed. 1611, 1620: “The fundamental necessity of maintaining each of the three general departments of government entirely free from the control or coercive influence, direct or indirect, of either of the others * * * is hardly open to serious question. So much is implied in the very fact of' the separation of the powers of these departments by the Constitution; and in the rule which recognizes their essential co-equality.”
The Supreme Court of Ohio has stated that although Ohio has no specific constitutional provision embodying the concept of separation of powers, the doctrine is implicit in the entire framework of the Constitution. S. Euclid v. Jemison (1986), 28 Ohio St.3d 157, 28 OBR 250, 503 N.E.2d 136. This court has long recognized the importance of the principle of separation of powers between the legislative and judicial branches of government. In 1919, this court stated, “[pjrobably our chief contribution to the science of government is the principle of the complete separation of the three departments of government, executive, legislative and judicial. No feature of the American system has excited greater admiration.” State ex rel. Greenlund v. Fulton (1919), 99 Ohio St. 168, 187, 124 N.E. 172, 177.
This court has considered the argument that the common law could limit or supersede validly enacted statutes. In Leis v. Cleveland Ry. Co. (1920), 101 Ohio St. 162, 128 N.E. 73, a party asserted that two city ordinances were invalid because they created a degree of care greater than that which existed at common law. This court rejected the argument, reasoning that “there is no guaranteed right in the rules of the common law as guides of conduct and they may be added to or repealed by legislative authority * * *. ‘The law itself, as a rule of conduct, may be changed at the will * * * of the legislature, unless prevented by constitutional limitations. Indeed, the great office of statutes is to remedy defects in the common law as they are developed, and to adapt it to the changes of time and circumstances.’ ” Id. at 165, 128 N.E. at 74.
This court has also considered, and consistently rejected, the argument that a particular Act of the General Assembly should not be enforced because it was *515unwise or unreasonable. In Pohl v. State (1921), 102 Ohio St. 474, 475, 132 N.E. 20, 21, reversed on other grounds (1923), 262 U.S. 404, 43 S.Ct. 628, 67 L.Ed. 1047, for example, a party challenged a statute that prohibited certain types of instruction in public and parochial schools. This court stated:
“Courts do not sit to review the wisdom of legislative acts, nor do they possess such power. On the contrary, the policy, the advisability, and the wisdom of all legislation, subject to the veto of the governor and the referendum of the people, are subjects for legislative determination exclusively. The inexpediency, injustice or impropriety of a legislative act is not a ground upon which the court may declare the act void. The remedy for such evils must be sought by an appeal to the justice and patriotism of the legislature itself.”
The legislature is the primary judge of the needs of public welfare, and this court will not nullify the decision of the legislature except in the case of a clear violation of a state or federal constitutional provision. Williams v. Scudder (1921), 102 Ohio St. 305, 131 N.E. 481, paragraphs three and four of the syllabus.
For its own part, this court has been fervent in protecting its own branch from encroachment by the legislature. Accordingly, this court has invalidated numerous enactments of the General Assembly that intrude into the exclusive powers of this court. Relying specifically on the doctrine of separation of powers, this court invalidated R.C. 4509.101 to the extent that it permitted an appeal from a decision of a trial court to the Registrar of Motor Vehicles. S. Euclid v. Jemison, supra, at paragraph one of the syllabus. See, also, Cincinnati Polyclinic v. Balch (1915), 92 Ohio St. 415, 111 N.E. 159, paragraph two of the syllabus (invalidating a portion of a statute to the extent that it purported to limit the appellate jurisdiction of the court of appeals); Schario v. State (1922), 105 Ohio St. 535, 138 N.E. 63, paragraph four of the syllabus (invalidating an Act purporting to establish a time limit within which a court of appeals had to perform a judicial function); Rockey v. 84 Lumber Co. (1993), 66 Ohio St.3d 221, 611 N.E.2d 789 (invalidating R.C. 2309.01 as in conflict with Civ.R. 8[A]). In a case following the holding of Rockey, supra, this court, in an opinion written by a member of the majority in the instant case, reaffirmed its “great respect for the General Assembly and * * * great deference to its enactments * * *.” In re Coy (1993), 67 Ohio St.3d 215, 219, 616 N.E.2d 1105, 1108.
Conversely, this court has not been unaware of the limitations upon its own power to create or alter certain rules, even those that directly affect the judicial system. Thus we held that the court lacked power to alter a statute concerning the physician-patient privilege. We reasoned that we must defer to the legislature when the rule involves a substantive, and not procedural, right. State v. Smorgala (1990), 50 Ohio St.3d 222, 553 N.E.2d 672, paragraph two of the syllabus.
*516The teaching of these eases is that for generations this court has recognized the distinction between the roles of the legislative and judicial branches. It has enforced this distinction both against itself and against Acts of the General Assembly. Having steadfastly protected the judicial branch from encroachment by the legislature, this court should now reciprocate and refrain from judicially limiting legislation whose result it simply does not like.
I dissent also from paragraphs one, three and four of the syllabus. My primary objection to these holdings, which overrule three recent decisions and limit another, is this court’s continued disrespect for stare decisis. I wrote to oppose this trend in another recent case, Gallimore v. Children’s Hosp. (1993), 67 Ohio St.3d 244, 617 N.E.2d 1052 (Moyer, C.J., dissenting), and those principles apply equally here. There has always been tension between certainty and stability in the law and the drive to satisfy a judge’s individual desire to “do justice.” I am concerned, however, with that aspect of justice that requires that the same fact pattern be treated in a similar manner. To do otherwise is to abandon “justice” completely. This rule applies with special force in cases of statutory interpretation, where the legislature is the appropriate body to make any needed corrections.
In Burris v. Grange Mut. Cos. (1989), 46 Ohio St.3d 84, 545 N.E.2d 83, and State Farm Auto. Ins. Co. v. Rose (1991), 61 Ohio St.3d 528, 575 N.E.2d 459, this court considered arguments similar to those raised here but refused to extend Wood v. Shepard (1988), 38 Ohio St.3d 86, 526 N.E.2d 1089, to apply to liability coverage. The majority overrules these cases, asserting that the framers of the Ohio Constitution, the General Assembly and this court have all indicated that “damages for wrongful death claims should not be limited.” Section 19a, Article I of the Ohio Constitution, however, states only that wrongful death damages shall not be limited “by law.” (Emphasis added.) This means that there may be no artificially imposed cap, by statute or judicial decision, on total damages recoverable for wrongful death. See Kennedy v. Byers (1923), 107 Ohio St. 90, 96, 140 N.E. 630, 632-633. It does not mean, nor does any pronouncement by this court or the General Assembly mean, that no insurance policy — a contract between the insured and the insurer for which the insured has paid a premium for certain levels of coverage — may limit a provider’s liability if that policy clearly and unambiguously so provides. Indeed, if a provider’s liability cannot be limited by contract, might one argue that the $300,000 per accident limits of the Grange and Motorists policies are unenforceable “limitations” of wrongful death damages? Even the majority does not contend that to be the case. To do so would eviscerate the insurance law of Ohio created by the General Assembly.
Citizens, whose conduct is bound by it, expect the law to be certain, speedy and relatively inexpensive. We frustrate this goal by creating a climate in which it is impossible to predict what this court will do next.
*517Wright, J., concurs in the foregoing dissenting opinion.